Citation Nr: 1226901	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  05-06 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral ulnar nerve entrapment. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from October 1986 to May 1988. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a February 2004 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  When this issue was previously before the Board in July 2007, January 2010 and January 2011, it was remanded for additional development. 

The case is now before the Board for final appellate consideration.


FINDING OF FACT

The competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran's bilateral ulnar nerve entrapment is related to active duty.  


CONCLUSION OF LAW

Bilateral ulnar nerve entrapment was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the evidence supports the Veteran's claim for service connection for bilateral ulnar nerve entrapment. 

The Veteran's service treatment records include an October 1987 neurology clinic note which reflects that EMG/NCV studies demonstrated abnormalities of the ulnar nerve, which suggested a pre-existing underlying diffuse neuropathy.

The Veteran contends that he has had symptoms related to bilateral ulnar nerve entrapment since the 1980's.  See June 2009 VA examination report.  The Veteran is competent to testify that his observable symptoms began during service and have continued to the present.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board finds him to be credible in this regard.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Thus, in this case, the Board finds that the Veteran's testimony is competent and credible lay evidence that his current bilateral ulnar nerve entrapment began during active duty, and has existed since that time.  

In a February 2011 medical opinion, a VA examiner who had conducted a June 2009 VA examination, stated that he or she had reviewed the claims file, including the June 2009 VA examination report as well as his or her July 2010 addendum.  The examiner reviewed the Veteran's service treatment records and concluded that there was no clear and unmistakable evidence of an ulnar nerve disability before the Veteran entered active duty.  The examiner also noted that the Veteran had been having symptoms related to bilateral ulnar nerve entrapment since the 1980s, according to the June 2009 VA examination report.  The examiner offered the medical opinion that it was at least as likely as not that the Veteran's current bilateral ulnar nerve entrapment was related to the EMG/NCV abnormality found [during active duty] in 1987.

The Board is aware that the VA examiner offered a negative opinion in the July 2010 addendum.  However, the Board finds that the latter opinion is more probative as it takes into account the Veteran's report of symptoms related to bilateral ulnar nerve entrapment since the 1980s.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).

In light of the foregoing, and with resolution of doubt in the Veteran's favor, the Board finds that the evidence of record supports service connection for bilateral ulnar nerve entrapment.  


ORDER

Service connection for bilateral ulnar nerve entrapment is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


